Case 1:18-cv-03260-PKC-JO Document 91-2 Filed 08/24/20 Page 1 of 2 PageID #: 2178




                   EXHIBIT B
Case 1:18-cv-03260-PKC-JO Document 91-2 Filed 08/24/20 Page 2 of 2 PageID #: 2179



 For the Court’s reference, the table below sets forth the corresponding requests between the two
 sets of requests served on February 7, 2020 to Alamy Ltd. and Alamy Inc.

                  Alamy Ltd. Request 72                      Alamy Inc. Request 42

                  Alamy Ltd. Request 73                      Alamy Inc. Request 43

                  Alamy Ltd. Request 77                      Alamy Inc. Request 47

                  Alamy Ltd. Request 78                      Alamy Inc. Request 48

                  Alamy Ltd. Request 79                      Alamy Inc. Request 49

                  Alamy Ltd. Request 80                      Alamy Inc. Request 50

                  Alamy Ltd. Request 81                      Alamy Inc. Request 51

                  Alamy Ltd. Request 93                      Alamy Inc. Request 63

                  Alamy Ltd. Request 94                      Alamy Inc. Request 64

                  Alamy Ltd. Request 95                      Alamy Inc. Request 65

                  Alamy Ltd. Request 99                      Alamy Inc. Request 69

                  Alamy Ltd. Request 100                     Alamy Inc. Request 70




 DM2\13002205.2
